Title: From John Adams to Benjamin Stoddert, 30 August 1798
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Aug 30th 1798

Inclosed are letters From Judge Law of Connecticut & Capt Hinman recommending Capt Richard Law jun. to be a Capt in the navy & commander of the armed ship now building at Middleton or any other that shall be thought proper. You will of course put these letters on file & the name of the candidate on the list.
I have / the honor to be Sir your most humble servant
John Adams.